546 S.E.2d 401 (2000)
George L. GAUNT, Barbara G. Fields, Center for Reproductive Medicine, P.A., Donald S. Horner, and Donald S. Horner, P.A.,
v.
Donald E. PITTAWAY, Nancy O. Teaff, Jack L. Crain, Daniel B. Whitesides, Richard L. Wing, Carolyn B. Coulam, Morgan D. Gainor, Charles J. Gainor, Shelly J. Moore, Kevin C. Moore, and The Nalle Clinic.
No. 472P00.
Supreme Court of North Carolina.
December 21, 2000.
Gary V. Mauney, Winston-Salem, John S. Austin, Raleigh, for Gaunt and Center for Reproductive.
Michael G. Gibson, John Ong, Charlotte, for Donald E. Pittaway.
Lawrence J. Goldman, Charlotte, for Crain, Whitesides, Wing, Nalle C.
Koy E. Dawkins, Monroe, for Coulam.
Prior report: 139 N.C.App. 778, 534 S.E.2d 660.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs (Gaunt and Center for Reproductive Medicine, P.A.) in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by Defendants (Pittaway, Crain, Whitesides, Wing, Coulam and The Nalle Clinic), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 21st day of December 2000."
Upon consideration of the petition filed by Plaintiffs (Gaunt and Center for Reproductive Medicine, P.A.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 21st day of December 2000."